                     Case 19-50802-BLS              Doc 9    Filed 04/29/20        Page 1 of 30




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                            Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                               Case No. 17-12560 (BLS)
    et al.,1
                                                                      (Jointly Administered)
                               Remaining Debtors.

    MICHAEL GOLDBERG, as Liquidating Trustee                          Adv. Proc. Case Nos. (SEE EXHIBIT 1)
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,

                                       Plaintiff,

    v.

    (SEE EXHIBIT 1 ATTACHED HERETO),

                                       Defendants

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK                     )
                                      ) ss
COUNTY OF NASSAU                      )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus

Avenue, Suite 200, Lake Success, New York 11042-1013.




1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
91423.

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                 Case 19-50802-BLS              Doc 9        Filed 04/29/20      Page 2 of 30




2.       On April 20, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP (“Pachulski

Stang”), and Klee, Tuchin, Bogdanoff & Stern LLP (“Klee Tuchin”), Counsel to the Woodbridge

Liquidation Trust, I caused a true and correct copy of the Notice of Agenda of Matters Scheduled

for Hearing on April 22, 2020 at 10:30 A.M. (Prevailing Eastern Time) (“Notice of Hearing”)

[Docket No. 4409] to be served by facsimile on the parties identified on Exhibit A annexed hereto

(Master Service List and Notice of Appearance Parties with facsimile numbers), and by e-mail on

the parties identified on Exhibit B annexed hereto (Master Service List and Notice of Appearance

Parties with e-mail addresses).3

3.       On April 20, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a

true and correct copy of the Notice of Hearing to be served by e-mail on the parties identified on

Exhibit C (Affected Defendants with e-mail addresses), and by first class mail on the parties

identified on Exhibit D (Affected Defendants with failed or without e-mail addresses).4




                                                             /s/ Alison Moodie
                                                             Alison Moodie
     Sworn to before me this
     23rd day of April, 2020
     /s/ Cassandra Murray
     Notary Public, State of New York
     No. 01MU6220179
     Qualified in Queens County
     Commission Expires April 12, 2022




3
         These parties include a Notice of Appearance party who has consented to email service only pursuant to
         Del. Bankr. L.R. 2002-1(d) and 5005-4.
4
         The envelopes used for service on the parties in Exhibit D included a legend which stated: “Important
         Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President,
         Managing or General Agent.”
                                                         2
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 3 of 30




              EXHIBIT A
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 4 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 5 of 30




              EXHIBIT B
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 6 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 7 of 30




              EXHIBIT C
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 8 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 9 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 10 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 11 of 30




               EXHIBIT D
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 12 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 13 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 14 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 15 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 16 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 17 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 18 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 19 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 20 of 30
Case 19-50802-BLS   Doc 9   Filed 04/29/20   Page 21 of 30
                   Case 19-50802-BLS            Doc 9      Filed 04/29/20       Page 22 of 30




                                                 EXHIBIT 1
                                         List of Adversary Cases

Defendant(s)                                                                                         Case No.
Sunwest Trust, Inc. as Custodian for Donald Balcom IRA, Donald Balcom                            19-50296
Cary Baskin, Mary Baskin                                                                         19-50297
Sal Di Mercurio 2003 Irrevocable Trust Dated 09/09/03, Sal Di Mercurio                           19-50298
Thomas Furman                                                                                    19-50299
Stefan Kolosenko                                                                                 19-50301
Paul & Colleen McIntyre Joint Tenants with Rights of Survivorship                                19-50302
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Steven Mizel Roth IRA,   19-50303
Steven Mizel
Paula Rinkovsky                                                                                  19-50304
Alexander S. Aduna, Emma R. Aduna                                                                19-50307
Sylvan R. Jutte, Jeannette E. Jutte                                                              19-50308
Brian D. Korkus, Robin L. Korkus                                                                 19-50309
Russell Bullis, Betsy Bullis                                                                     19-50310
Anne Manoogian, Edward Manoogian                                                                 19-50311
Mary M. Noyes, Gale E. Noyes                                                                     19-50312
Darrell Sandison, Mattie Sandison                                                                19-50313
Delton Christman, Jean Christman                                                                 19-50314
Michael Skurich, Joyce Skurich                                                                   19-50315
Donald Wanner, Ladonna Wanner                                                                    19-50316
Floyd G Davis, Lavonne J. Davis                                                                  19-50317
George T. Iwahiro, Charlene M. Iwahiro                                                           19-50319
Thomas H. Haag, Joanne P. Haag                                                                   19-50320
Kermit L. Jusczak, Nancy D. Jusczak                                                              19-50321
Toomas Heinmets, Pamela Heinmets                                                                 19-50322
Richard E. Attig, Stephanie L. Attig                                                             19-50325
Jolene Bishop                                                                                    19-50326
Jason Curtis                                                                                     19-50327
Janet V. Dues                                                                                    19-50328
Dena Falkenstein                                                                                 19-50329
Judy Karen Goodin                                                                                19-50330
Dennis W. Hueth                                                                                  19-50331
Christian Lester                                                                                 19-50332
Joseph Lin                                                                                       19-50334
Jane Marshall                                                                                    19-50335
Laurence J. Nakasone                                                                             19-50337
Blaine Phillips                                                                                  19-50338
George Edward Sargent                                                                            19-50340
Jeff Schuster                                                                                    19-50341
Jennifer Tom                                                                                     19-50342
Anita Bedoya, Mark Bedoya                                                                        19-50343
Anita Bedoya, Julian Duran                                                                       19-50344
Robert Brueckner                                                                                 19-50345
Ronald Cole                                                                                      19-50346
Ronald Draper                                                                                    19-50347
Stephen B. Moore                                                                                 19-50350
Lawrence J. Paynter                                                                              19-50351
Nannette Tibbitts                                                                                19-50353
Virginia H. Vatter                                                                               19-50354
                    Case 19-50802-BLS             Doc 9      Filed 04/29/20        Page 23 of 30



Defendant(s)                                                                                               Case No.
Zhaoxia Zeng                                                                                           19-50355
Ascensus, LLC, Custodian for the Benefit of Claro Chen IRA, Claro Chen                                 19-50558
Mainstar Trust, Custodian for the Benefit of Marie Podkowinski, Marie Podkowinski                      19-50559
Ascensus, LLC, Custodian for the Benefit of James R. Dunning IRA, James R. Dunning                     19-50562
Mainstar Trust, Custodian for the Benefit of Diana Sehl, Diana Sehl                                    19-50564
Ascensus, LLC, Custodian for the Benefit of Donald L. Engle Jr. IRA, Donald L. Engle Jr.               19-50566
Mainstar Trust, Custodian for the Benefit of Lorie Gorman, Lorie Gorman                                19-50567
Mainstar Trust, Custodian for the Benefit of Daniel K. Gwinn, Daniel K. Gwinn                          19-50571
Mainstar Trust, Custodian for the Benefit of Stephen Weinberg, Stephen Weinberg                        19-50573
Ascensus, LLC, Custodian for the Benefit of Klenell Jensen Inherited IRA, Klenell Jensen               19-50575
IRA Services Trust Company, Custodian for the Benefit of James C. Chang, James C Chang                 19-50576
Mainstar Trust, Custodian for the Benefit of John Korbierecki, John Korbierecki                        19-50578
IRA Services Trust Company, Custodian for the Benefit of Dwight L. Atherton IRA, Dwight L              19-50581
Atherton
Ascensus, LLC, Custodian for the Benefit of Deborah J. Murphy IRA, Deborah J. Murphy                   19-50583
IRA Services Trust Company, Custodian for the Benefit of Jerry D. Ainsworth IRA, Jerry D               19-50585
Ainsworth
Ascensus, LLC, Custodian for the Benefit of Larry A. Norton IRA, Larry A. Norton                       19-50586
IRA Services Trust Company, Custodian for the Benefit of Ivan Orr, Ivan Orr                            19-50588
Ascensus, LLC, Custodian for the Benefit of Peddada Family Trust ICA, Tarakam Peddada                  19-50591
IRA Services Trust Company, Custodian for the Benefit of Shuang Huo IRA, Shuang Huo                    19-50592
Ascensus, LLC, Custodian for the Benefit of Patricia Simmons IRA, Patricia Simmons                     19-50594
Ascensus, LLC, Custodian for the Benefit of Thomas A. Thorson IRA, Thomas A. Thorson                   19-50596
IRA Services Trust Company, Custodian for the Benefit of Michael D. Loring IRA, Michael D              19-50597
Loring
Ascensus, LLC                                                                                          19-50600
dba Provident Trust Group, Custodian for the Benefit of Marie Walters-Gill IRA; Marie Walters-
Gill IRA
Mainstar Trust, Custodian for the Benefit of Cheri H. Werth; Cheri H. Werth                            19-50602
Ascensus, LLC, Custodian for the Benefit of Sheryl A. Whitlock IRA, Sheryl A. Whitlock                 19-50604
Ascensus, LLC, Custodian for the Benefit of Catherine Williams IRA, Catherine Williams                 19-50606
Ascensus, LLC, Custodian for the Benefit of Elizabeth A. Janovsky IRA, Elizabeth A. Janovsky           19-50700
Paul Stehnach, Raymond Carioscia                                                                       19-50702
Roy J. Ellenberg, in his capacity as Trustee of the Roy J. Ellenberg Trust Dated 07/19/03, Roy J.      19-50733
Ellenberg
Tommy D. Trout, in his capacity as Trustee of the Tommy D. & Janet K. Trout Trust, Tommy D.            19-50734
Trout, Janet K. Trout
Paul F. Happersett, in his capacity as Trustee of the Paul F. Happersett Revocable Living Trust        19-50735
Agreement Dated 07/15/98, Paul F. Happersett
Vicki L. Wickwire, in her capacity as Trustee of the Pauline A. Conley Irrevocable Trust, Pauline A.   19-50738
Conley
Michael Reszewski, in his capacity as Trustee of the Reszewski Revocable Living Trust Dated            19-50739
11/18/14, Michael Reszewski
Sumner Abramson, in his capacity as Trustee of the Sumner Abramson Revocable Living Trust,             19-50740
Sumner Abramson
Anthony Arthur Meola Jr., in his capacity as Trustee of the Anthony Arthur Meola Jr. 2008 Trust,       19-50741
Anthony Arthur Meola Jr.
Nanci Braun, in her capacity as Trustee of the Nanci Braun Revocable Living Trust Date 06/21/10,       19-50742
Nanci Braun
Bonnie Gae Grieff, in her capacity as Trustee of the Bonnie Gae Grieff Family Trust dates              19-50743
12/04/06, Bonnie Gae Grieff
Terry B. Griffin, in his capacity as Trustee of the Griffin Family Trust, Terry B. Griffin             19-50744
Diane Jean Kirvan, in her capacity as Trustee of the Florida Fradette Irrevocable Trust, Florida       19-50746



                                                        2
                    Case 19-50802-BLS              Doc 9      Filed 04/29/20        Page 24 of 30



Defendant(s)                                                                                           Case No.
Fradette
Dale I Brinkerhoff, in his capacity as Trustee of the Dale I Brinkerhoff Family Trust, Dale I       19-50747
Brinkerhoff
Mainstar Trust, Custodian for the                                                                   19-50749
Benefit of Robert J. Duenckel, Robert J Duenckel, Arlene R
Duenckel
Mainstar Trust, Custodian for the                                                                   19-50750
Benefit of Timothy Hawley, Timothy Hawley
Mainstar Trust, Custodian for the                                                                   19-50751
Benefit of Ronald R. Smith, Ronald R Smith
Irmgard Herrmann                                                                                    19-50752
Eugene Oehler                                                                                       19-50753
Jose Reta                                                                                           19-50755
Christ Temple Baptist Church                                                                        19-50756
Thomas V. Rasmussen, in his                                                                         19-50757
Capacity as Trustee of the Thomas V. & Georgia S.
Rasmussen Family Living Trust, Thomas V Rasmussen,
Georgia S Rasmussen
Ascensus, Custodian for the                                                                         19-50758
Benefit of Gerald Davis IRA, Gerald Davis
Ascensus, LLC, Custodian for                                                                        19-50760
the Benefit of John B. Smith IRA, John B Smith
Douglas M. Brunner, in his capacity as Trustee of the Radiant Trust, Douglas M. Brunner             19-50762
RMG Property III LLC                                                                                19-50763
Kurt Sickles, in his Capacity as a Sole Proprietor of the Defined Benefit Pension Plan and Trust,   19-50764
Kurt Sickles
James A. Duda, in His Capacity as Trustee of the James A. Duda Trust Account, James A. Duda         19-50774
Rene C. Marsolan, Judy Marsolan                                                                     19-50775
Raymond M. Chambers, Sarah E. Chambers                                                              19-50777
Christopher F. Capuano, Sarah E. Capuano                                                            19-50778
Robert W. Haskins, Neoma F. Haskins                                                                 19-50779
Ramanlal H. Kapadia, Chandan R. Kapadia                                                             19-50780
Robert A. Hudson                                                                                    19-50781
Cornelius H. Vanvught                                                                               19-50782
Barbara B. Smith                                                                                    19-50783
Joann Wells                                                                                         19-50784
Valerie J. Galbasini                                                                                19-50785
Joyce W. Webb                                                                                       19-50786
Kenneth R. Carberry                                                                                 19-50787
Billy Ray Chesnut                                                                                   19-50788
Roderick P. Fries                                                                                   19-50789
John M. Schroeder                                                                                   19-50790
Del Wittler                                                                                         19-50791
Mainstar Trust, Custodian for the Benefit of Teri Lambertz, Teri Lambertz                           19-50793
Mainstar Trust, Custodian for the Benefit of Sherry L. Collver, Sherry L. Collver                   19-50794
Martha C. Ondrust, In Her Capacity as Trustee of the Martha Ondrus Revocable Trust UDT              19-50798
08/11/00, Martha C. Ondrus

Denis G. Birgenheir                                                                                 19-50799
Geraldine M. Mallon                                                                                 19-50800
Udo Salomon                                                                                         19-50801
Dominic E. Abbadessa                                                                                19-50802
Alan Mickelson                                                                                      19-50803



                                                         3
                   Case 19-50802-BLS            Doc 9     Filed 04/29/20       Page 25 of 30



Defendant(s)                                                                                         Case No.
Katherine Vander Werff, in her capacity as Trustee of the Peter & Katherine Vander Werff         19-50804
Revocable Trust; Peter Vander Werff; Katherine Vander Werff
Ramsay McCue                                                                                     19-50805
Mainstar Trust, Custodian for the Benefit of Jeanne Marie Spezia; Jeanne Marie Spezia            19-50806
Dolores Schulze, in her capacity as Trustee of The Schulze Family Recovable Living Trust         19-50807
Agreement Dated 05/26/05; Dolores Schulze
IRA Services Trust Company, Custodian for the Benefit of Lynette Eddy IRA, Lynette Eddy          19-50808
IRA Services Trust Company, Custodian for the Benefit of Andrew Chase Jr. IRA, Andrew Chase      19-50809
Jr.
IRA Services Trust Company, Custodian For The Benefit of John Mark Elliott IRA, John Mark        19-50812
Elliott
IRA Services Trust Company, Custodian For The Benefit of Vicki Andren IRA, Vicki Andren          19-50813
IRA Services Trust Company, Custodian For The Benefit of Earl Eddy IRA, Earl Eddy                19-50814
Gwendolyn Bissette                                                                               19-50815
Frances Fernandez                                                                                19-50816
Carlo Fisco                                                                                      19-50817
Helen S. Fong                                                                                    19-50818
Marcella P. Best                                                                                 19-50819
David E. Brown                                                                                   19-50820
IRA Services Trust Company, Custodian For The Benefit of Bret J. Parent IRA, Bret J. Parent      19-50821
Rebecca K Wittler                                                                                19-50822
Althea McCormick                                                                                 19-50823
Karen I Clara                                                                                    19-50824
Kirk W Chubka                                                                                    19-50826
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Angela Chatham IRA,      19-50828
Angela Chatham
Mary Ellen Nuhn                                                                                  19-50829
John J. Begley                                                                                   19-50830
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Sharon R. Ferry IRA,     19-50831
Sharon R. Ferry
Clayton Nakasone                                                                                 19-50832
Barbara Lois Feldman                                                                             19-50833
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Clifton Hartley IRA,     19-50834
Clifton Hartley
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Martha C. Maclean Roth   19-50835
IRA, Martha C. Maclean
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Kerstin Rodriguez IRA,   19-50837
Kerstin Rodriguez
Rose M Lowery                                                                                    19-50838
Elizabeth Haskell                                                                                19-50839
Lawrence M Naumann                                                                               19-50840
Heidi M Pilant                                                                                   19-50841
Shirley A Rottmann                                                                               19-50843
Anna Santacroce                                                                                  19-50844
Logan Turrentine                                                                                 19-50845
Karen Vlasak                                                                                     19-50846
Hart Placement Agency, Inc.                                                                      19-50847
Christopher J Watson                                                                             19-50848
Robert Elmer                                                                                     19-50850
Ronda Rogovin                                                                                    19-50852
Peter Greenberg                                                                                  19-50855
JetsuiteX, Inc.                                                                                  19-50856
Miranda Sandoval                                                                                 19-50857



                                                      4
                   Case 19-50802-BLS             Doc 9      Filed 04/29/20        Page 26 of 30



Defendant(s)                                                                                             Case No.
Volkswagen Group of America, Inc.                                                                    19-50859
Mercedes-Benz International Services LTD                                                             19-50860
Ian Rubin Insurance Agency, Inc.                                                                     19-50863
Camper & Nicholsons USA, Inc., Camper & Nicholsons International S.A.                                19-50864
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Eric Mensh IRA, Eric         19-50866
Mensh
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Thomas A. Piazza IRA,        19-50867
Thomas A Piazza
I. Cleveland Huff, in his Capacity as Trustee of the Huff Irrevocable Trust Dated 12/10/12, I        19-50868
Cleveland Huff
Kathy Hagen, in her Capacity as Trustee to the Kathy A. Hagen Declaration of Trust Dated March       19-50869
2, 1998, Kathy Hagen
Mary J. Happersett, in her Capacity as Trustee of the Mary J. Happersett Revocable Living Trust      19-50870
Agreement Dated 07/15/98, Mary J. Happersett
Judith L. Werner, in her Capacity as Trustee of the Werner Family Living Trust 03/02/00, Michael     19-50871
P. Werner, in his Capacity as Trustee of the Werner Family Living Trust 03/02/00, Judith L.
Werner, Michael P. Werner
JAL Poultry and Swine Farms LLC                                                                      19-50873
Gilchrist Metal Fabricating Co., Inc.                                                                19-50874
Ascensus, LLC, Custodian for the Benefit of John C. Miller IRA, John C. Miller                       19-50875
Lavinia Mitrea, Daniel Mitrea                                                                        19-50876
Lavenia Haskett, Troy Haskett                                                                        19-50877
Anthony Abbadessa, Catherine Abbadessa                                                               19-50878
Edward F. Gabriel, Genevieve F. Gabriel                                                              19-50880
Donald Abney, Lee Ann Abney                                                                          19-50881
Janet G. Dahlen, Michael K. Dahlen                                                                   19-50882
Billy McNeese, Sally McNeese                                                                         19-50883
Louis Falck, Lois Falck                                                                              19-50884
John R. Burns, in his capacity as Trustee of the John R. Burns Trust, John R. Burns                  19-50891
Ascensus, LLC, administrator and custodian for the benefit of George Carr IRA, George Carr           19-50893
Ascensus, LLC, custodian for the benefit of James D. Helgeson IRA, James D. Helgeson, Allianz        19-50894
Life Insurance Company Of North America Contract #71186833, custodian for the benefit of the
Helgeson Family Trust, James Helgeson, in his capacity as Trustee of the Helgeson Family Trust
IALT Enhanced Income Portfolio 1 LLC, IALT Portfolio Management, LLC, Devon Mason                    19-50895
Kirk T. Griffith, Mainstar Trust, custodian for the benefit of Kirk Griffith TW003085                19-50899
Leiah Kitare                                                                                         19-50901
James D. Lawless, in his capacity as Trustee of the Lawless Trust, James D. Lawless, Doris Lawless   19-50902
Martin Schneider                                                                                     19-50903
John M. Peplowski, Carole L. Peplowski                                                               19-50904
Ferne Kornfeld; Barry Kornfeld                                                                       19-50906
Greg Wylen Anderson; Paulette Anderson, aka Paula Anderson; Leenan, LLC; Balanced Financial,         19-50907
Inc.
Fred Randhahn; Karen Randhahn; Ascensus, LLC d/b/a Provident Trust Group, Custodian for the          19-50908
Benefit of Antelope Women's Center 401K PSP for the Benefit of Karen Randhahn; Kronos Global
Advisors, Inc.
Edward Boyack, Solely in his Capacity as Special Administrator of the Estate of William Perry,       19-50909
a/k/a Herbert Perry; Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of
Herbert Perry
IRA Services Trust Company, Custodian for the Benefit of Harold L. Lustig IRA; Harold L. Lustig      19-50910
Henri Jeanrenaud; Barbara Jeanrenaud                                                                 19-50911
John D. Bigelow, Rebecca G. Bigelow                                                                  19-50912
Phillip Ball (aka Larry Ball)                                                                        19-50913
Michael Kandravi                                                                                     19-50914



                                                       5
                   Case 19-50802-BLS             Doc 9      Filed 04/29/20       Page 27 of 30



Defendant(s)                                                                                           Case No.
JRH Marketing, Inc.                                                                                19-50916
Kim Butler                                                                                         19-50917
Joseph Rubin Inc., a New York corporation, Joseph Rubin                                            19-50918
A Team Approach, LLC                                                                               19-50919
Mark Goldfinger                                                                                    19-50920
All Mark Insurance Services, Inc., Cameron Johnson                                                 19-50921
Chris Dantin Financial Services, LLC, Chris A. Dantin, Sr.                                         19-50922
Lighthouse Wealth Management Group, Inc.                                                           19-50923
Life Plan Advisors Inc.                                                                            19-50924
Bradford Solutions, LLC, Marcus Bray                                                               19-50925
David A. Scholl                                                                                    19-50926
Danny Van Houten                                                                                   19-50927
Christopher Longworth                                                                              19-50928
Asset Management Consultants of NC, Inc., Carlton Scott Phillips                                   19-50929
Annua Group LLC                                                                                    19-50930
Retirement Services LLC                                                                            19-50931
Robert M. Linderman                                                                                19-50932
Old Security Financial Group Inc.                                                                  19-50933
Prestige Insurance Services, LLC                                                                   19-50934
Thomas Doherty                                                                                     19-50936
Vlchetr Thong                                                                                      19-50937
Jerome Schwartz, Associated Insurance Group, Incorporated                                          19-50938
Ron Pontremoli, Carol A. Pontremoli, Ann C. Sramek                                                 19-50939
Roger L. Owens, Jennifer M. Lepore                                                                 19-50940
Edu. Wealth Advisors LLC, Roger Dobrovodsky                                                        19-50942
David Johnston                                                                                     19-50943
Eric Little                                                                                        19-50944
Frontier Advisors Group LLC, David Nichols                                                         19-50945
Jonathan Froude                                                                                    19-50946
John Fagan                                                                                         19-50947
Dayspring Advisors Group LLC, Ronnie Weller                                                        19-50948
DDI Advisory Group, LLC, Richard Dean                                                              19-50949
Harvey & Companies, Inc., Ronald J. Harvey                                                         19-50950
Ivy League College Planning Strategies, Inc., Michael Rappa                                        19-50951
James Lamont                                                                                       19-50952
Jessica J. Hotchkiss                                                                               19-50953
Gary L. Burke                                                                                      19-50954
Positions Benefits, LLC, Charles N. Nilosek                                                        19-50955
Mainstar Trust, Administrator and Custodian for the Benefit of Stacey Renee Maxted T2176604,       19-50956
Stacey Renee Maxted, Gerbera, LLC
Morgan J. Commodore                                                                                19-50957
Gregg W. Butler                                                                                    19-50958
Patrick Gatbonton                                                                                  19-50959
Integrity Plus Consulting, Inc., Sean P. Renninger                                                 19-50960
Darin Baker                                                                                        19-50961
Jeffrey DeAngelis                                                                                  19-50962
Peter Derienzo                                                                                     19-50963
Gerard J. O'Neill                                                                                  19-50964
James E. Campbell Jr. Inc. (d/b/a Campbell Financial Corp.), and James E. Campbell, Jr.            19-50965
Dime Strategies, Inc. and Ronald P. Diez                                                           19-50966
Talbert Wealth, Inc. and Steven Glick                                                              19-50967
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Geneva W. Guilbeaux        19-50968
IRA; Diana Engelhardt, Solely in her Capacity as Executrix to the Estate of Geneva W. Guilbeaux;


                                                       6
                   Case 19-50802-BLS           Doc 9      Filed 04/29/20       Page 28 of 30



Defendant(s)                                                                                         Case No.
Diana Engel Solely in her Capacity as Executrix to the Estate of Charles D. Guilbeaux
Ascensus, LLC d/b/a Provident Trust Group, Administrator And Custodian For The Benefit Of Brett   19-50969
Pittsenbargar Solo K; Ascensus, LLC d/b/a Provident Trust Group, Administrator And Custodian
For The Benefit Of Hillarry A. Pittsenbargar Solo K; Ascensus, LLC d/b/a Provident Trust Group,
Administrator And Custodian For The Benefit Of Brett Pittsenbargar HSA; Brett Pittsenbargar;
Hillarry A. Pittsenbargar, AKA Hillary A. Pittsenbargar
RH Principled Investments, and Raymond Han                                                        19-50970
Thomas Masztak                                                                                    19-50971
Jacob A. Weiss                                                                                    19-50972
Harold Plain                                                                                      19-50974
David Roitfarb                                                                                    19-50975
Joseph W. Isaac                                                                                   19-50976
Randy Robertson                                                                                   19-50977
Joseph A. Loox                                                                                    19-50978
Matthew Lorenc                                                                                    19-50979
Donovan Knowles                                                                                   19-50980
Gregory Jandt                                                                                     19-50981
Albert Payne                                                                                      19-50982
The Three Fourteen Company, Andres Pina                                                           19-50983
Fadi M. Hawary                                                                                    19-50984
Gregory Neal Johnson                                                                              19-50985
Jacqueline Suarez                                                                                 19-50986
Joseph D. Salvemini                                                                               19-50987
Hernan Alexis Moran Mercado                                                                       19-50988
James A. Klohn & Assoc., P.A.                                                                     19-50989
NAA Insurance Agency, Corp.                                                                       19-50990
The Boylan Group, Inc., John Boylan                                                               19-50991
Shanoid A. Mays                                                                                   19-50993
Safe Money Investing, Inc.                                                                        19-50994
Queen B Services                                                                                  19-50995
Reliant Group 360 Corp.                                                                           19-50996
Matthew Gilchrist                                                                                 19-50997
John J. McNamara                                                                                  19-50998
John E. McEnerney                                                                                 19-50999
David Valencia, Valencia Financial Services, LLC                                                  19-51000
Bette Tydings                                                                                     19-51002
Ricki Dean Wiggs a/k/a Ricki Wiggs                                                                19-51003
Retirement Planning Solutions, LLC, Gordon Hannah                                                 19-51004
Daniel P. Orfin                                                                                   19-51005
Dennis Drake, Mid-Atlantic Brokers, Inc.                                                          19-51006
Dan Reisinger                                                                                     19-51007
Richard Anthony Miller                                                                            19-51008
Bruce Moore                                                                                       19-51009
Gold King International Inc. and Justin M. Matherne                                               19-51010
Harris Financial Management and John G. Harris                                                    19-51011
Gaulan Financial LLC                                                                              19-51012
Gene H. Langenberg                                                                                19-51013
Lane Ginsberg                                                                                     19-51014
Yanitsha M. Feliciano                                                                             19-51015
Legacy Financial Network and Retirement Services, Inc. and Jeffrey Nimmow                         19-51016
Ronaldo G. Espiritu                                                                               19-51017
William Deaton                                                                                    19-51019
Security Financial, LLC, Ameritrust Advisors of SC, LLC                                           19-51020


                                                     7
                   Case 19-50802-BLS             Doc 9     Filed 04/29/20        Page 29 of 30



Defendant(s)                                                                                            Case No.
Michael Robinson                                                                                    19-51021
Searchlight Financial Advisors, LLC, Caroline Rakness                                               19-51022
Michael P. Litwin                                                                                   19-51023
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Thomas S. Cardosi IRA;      19-51024
Thomas S. Cardosi
Michael A. Trujillo                                                                                 19-51025
Theresa Sheridan                                                                                    19-51026
Kenneth Halbert                                                                                     19-51027
Roxanne Trent                                                                                       19-51028
Safety of Principle, Inc.                                                                           19-51029
Security First Financial, LLC, Jerald Kagarise                                                      19-51030
Bank of America Corporation                                                                         19-51031
Smithson Financial Group LLC, Todd Smithson                                                         19-51032
Ascensus, LLC d/b/a Provident Trust Group, Custodian For The Benefit Of The Gerald Entine 1988      19-51033
Family Trust; Steven Entine, In His Capacity As Trustee Of The Victoria Entine 1984 Trust; Steven
Entine
Alfred S. Malianni, In His Capacity As Co-Trustee Of The Alfred S. And Gail E. Malianni             19-51034
Revocable Living Trust January 15, 2011; Gail E. Malianni, in her capacity as co-trustee of the
Alfred S. and Gail E. Malianni Revocable Living Trust January 15, 2011; Alfred S. Malianni; Gail
E. Maliani
JP Snyder, Inc.                                                                                     19-51035
Alternative Portfolio Solutions LLC and Richard Renshaw                                             19-51036
Annuity Alternatives of America, LLC                                                                19-51037
Glen D. Barnes                                                                                      19-51038
Basic Financial Services Inc., Basic Wealth Advisors, Inc., Fred C. Johnson                         19-51039
Jace T. McDonald, Adams EZ Tax, LLC                                                                 19-51040
TWH Annuities & Insurance Agency, Inc., Gryphon Financial Services                                  19-51042
Sycamore Group, Inc., Bender W. Mackey                                                              19-51043
Crosier Financial, Inc., d/b/a Crosier Financial, John Reed Crosier                                 19-51045
Uma Gajavada                                                                                        19-51046
Jay N. Brown                                                                                        19-51047
Robert Biscardi Jr.                                                                                 19-51048
Arash Tashvighi                                                                                     19-51049
Ascensus, LLC, Administrator and Custodian for the Benefit of Christopher M. Soulier Roth IRA,      19-51050
Christopher M. Soulier
Barbara A. Weiser, Jay R. Weiser                                                                    19-51051
Ascensus, LLC, Administrator and Custodian for the Benefit of Qun Hong Yin Roth IRA, Qun            19-51052
Hong Yin, Qun Hong Yin, as Trustee of the Qun Hong Domissy Yin Living Trust
Vickie A. Costello                                                                                  19-51055
Floyd E. Powell                                                                                     19-51056
Faithway Financial Solutions LLC                                                                    19-51057
Tangible Assets Investments, LLC, Charles Thorngren                                                 19-51058
American Prosperity LLC, Taylor Ogden                                                               19-51060
Shelburne Management, LLC, Dennis Carpenter                                                         19-51061
Wieniewitz Financial LLC, Trae Wieniewitz                                                           19-51062
Sesco Benefit Services, Inc., Peter Holler                                                          19-51064
BCM Benefits Inc., Rance Bradshaw                                                                   19-51065
To The Max Marketing, Inc.                                                                          19-51066
Structured Strategies, LLC, Alan K. Hoffman                                                         19-51067
S.J. Financial Services, L.L.C., Glenn Johnson                                                      19-51068
Deb Brundage                                                                                        19-51069
Forecast Financial Group LLC, Forrest Financial LLC, Gary Forrest                                   19-51070
Eduardo G. Diaz, Diaz Retirement Consultants                                                        19-51071


                                                           8
                  Case
                   Case17-12560-BLS
                        19-50802-BLS Doc
                                      Doc4409-2
                                          9 FiledFiled
                                                  04/29/20
                                                       04/20/20
                                                              PagePage
                                                                   30 of9 30
                                                                          of 9



Defendant(s)                                                                                              Case No.
Prestige Wealth Management, Inc.                                                                      19-51072
Arbuckle Management LLC                                                                               19-51074
Robert Shapiro, Jeri Shapiro, 3X A Charm, LLC, Carbondale Basalt Owners, LLC, Davanna                 19-51076
Sherman Oaks Owners, LLC, In Trend Staging, LLC, Midland Loop Enterprises, LLC, Schwartz
Media Buying Company, LLC, Stover Real Estate Partners, LLC
Matthew Schwartz, Matte Black Inc.                                                                    19-51077
Scott Schwartz, Up and Coming Capital, LLC, Up and Coming, LLC                                        19-51078
Albert D. Klager, Atlantic Insurance & Financial Services Inc.                                        19-51079
Ascensus, LLC, Custodian for the Benefit of Gail Marie Bush IRA, Gail Marie Bush, Gail Marie          19-51133
Bush as Trustee of the Gail Marie Bush Trust Dated 12/21/2001
Vipinbhai D. Patel, Saroj Patel                                                                       19-51134
Guy R. Burningham                                                                                     19-51135
IRA Services Trust Company, Custodian for the Benefit of Richard Derf Sep IRA, Richard Derf           19-51136
Greg Horning, Cari Horning                                                                            19-51137
Harry R. Culotta, in his Capacity as Trustee of the Harry R. Culotta Trust Dated 11/16/16, Harry R.   19-51138
Culotta
Carol D. Hartson                                                                                      19-51139
FIC, LLC                                                                                              19-51140
Mainstar Trust, Custodian for the Benefit of Clifton A. Johnson, Clifton A. Johnson                   19-51142
Brian Scott, Margaret Scott                                                                           19-51143
Kevin Martin                                                                                          19-51144




   DOCS_DE:228183.1 94811/003                               9
